Citation Nr: 0916806	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased disability rating for a 
duodenal ulcer, evaluated as 40 percent disabling, for the 
period prior to April 2006.

2.  Entitlement to an increased disability rating for a 
duodenal ulcer, evaluated as 40 percent disabling, for the 
period beginning April 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for a 
duodenal ulcer, and continued a 20 percent disability rating.  
In a June 2007 rating decision, the RO increased the 
disability rating to 40 percent, effective August 19, 2004, 
the date of receipt of the claim.

The Veteran testified at a Travel Board hearing before the 
undersigned in August 2006.  A transcript of that hearing is 
associated with the claims file.  

In November 2006 and February 2008, the Board remanded this 
case for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 2006, a duodenal ulcer was productive of 
no more than moderately severe symptoms of impairment, such 
as weight loss and pain only partially relieved by standard 
therapy, but without periodic vomiting, anemia, hematemesis 
or melena.

2.  Beginning April 2006, a duodenal ulcer was productive of 
constant pain, only partially relieved by standard therapy; 
with symptoms of impaired sleep, weight loss, anemia, and 
periodic episodes of nausea, vomiting, and diarrhea; but 
without hematemesis or melena.


CONCLUSIONS OF LAW

1.  Prior to April 2006, the criteria for an increased rating 
in excess of 40 percent for a duodenal ulcer have not been 
met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 4.114, Diagnostic Code 7305 (2008). 

2.  Beginning April 2006, the criteria for an increased 
rating of 60 percent, and no higher, for a duodenal ulcer 
have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The Veteran received VCAA notice, as it related to his 
increased rating claim, by way of December 2006, May 2008, 
and June 2008 correspondence.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  The letters also provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.

The May 2008 and June 2008 letters were in full compliance 
with the requirements of Vazquez-Flores.  In this regard, the 
letters informed the Veteran that he should submit medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability; and the effect that worsening has 
on his employment and daily life; and provided examples of 
the types of medical and lay evidence that he could submit.  
The letter included a discussion of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria.  Thus, the only deficiency with regard to notice in 
this case is that the initial VCAA notice was received 
following the initial adjudication of the claim.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law."  Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

In this case, the notice deficiency did not affect the 
essential fairness of the adjudication.  The timing 
deficiency was cured by readjudication of the claim in the 
June 2007 and February 2009 supplemental statements of the 
case (SSOCs), following VCAA-compliant notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  



Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records and VA treatment records.  He was also afforded VA 
examinations.  The Veteran has not identified any outstanding 
records for VA to obtain that are relevant to the claim and 
the Board is likewise unaware of such.  Following the receipt 
of the February 2009 SSOC, the Veteran requested an 
additional 30 days to submit additional evidence pertinent to 
his appeal.  He did not submit any additional evidence within 
in the 30-day period.  As such, the appeal is ready for 
review.  See 20.800, 20.1304 (2008).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The criteria for rating diseases of the digestive system are 
set forth in 38 C.F.R. § 4.110-4.114, Diagnostic Codes 7200-
7354 (2008).  There are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113.

In this case, the service-connected duodenal ulcer was rated 
as 40 percent disabling effective August 19, 2004, pursuant 
to 38 C.F.R. § 4.114, Diagnostic Code 7305.  The Board finds 
no more appropriate criteria for evaluating this disability.

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer) a moderately severe duodenal ulcer, is manifested by 
symptoms less than "severe" but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year and warrants a 40 
percent rating. Id.

Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a maximum 60 percent rating.  Id.



Entitlement to a higher rating for a service-connected 
duodenal ulcer for the period prior to April 2006

VA outpatient treatment records show that the Veteran weighed 
203 lbs in September 2003, but weighed on 196 lbs by November 
2003.  There were complaints of nausea or vomiting.  
Additional records show the Veteran's weight increased 
slightly to 198 lbs in January 2004, but then decreased to 
190 lbs in March 2004.  A July 2004 treatment record shows 
the Veteran had anemia, but it was due to blood loss during a 
recent knee surgery (he required blood transfusions).  He 
denied symptoms of hematochezia, melena or weight loss, or 
abdominal pain.  An October 2004 clinical note shows his 
weight remained at 190 lbs.  

The Veteran underwent a VA examination in December 2004.  The 
claims file was not available for review.  During the 
examination, the Veteran reported increased epigastric pain 
and discomfort.  He also provided a past history of one to 
two vomiting episodes every week.  He denied any hematemesis, 
diarrhea, constipation, changes in stool color, or blood in 
his stool.  The examiner indicated that the Veteran's 
cramping and gnawing-like pain was located in the epigastric 
and periumbilical areas; and was moderately severe.  He also 
indicated that the disorder was managed with Omeprazole and 
diet restriction, with significant improvement in reduction 
of symptoms, frequency and duration.  

Upon physical examination, the Veteran did not appear to be 
in acute distress.  He weighed 204 lbs.  His abdomen was 
slightly obese and bowel sounds were present and active.  The 
abdomen was soft, with vague periumbilical tenderness upon 
palpation.  There was no palpable organomegaly.  The 
examiner's diagnosis was peptic ulcer disease with recent 
worsening of abdomen pain and symptoms.

In March 2005, the Veteran is shown to have weighed 209 lbs.  
He denied nausea, vomiting, diarrhea, or black or bloody 
stools.  An endoscopy in June 2005 revealed the presence of a 
hiatal hernia and two antral ulcers.  Tests for H. pylori 
were negative.  The Veteran reported abdominal pain, but 
denied symptoms of nausea, vomiting, blood in his stools, 
diarrhea, or constipation.  When seen in July 2005, he 
complained of epigastric pain 6-8 months in duration, without 
nausea and vomiting.  There was no overt gastrointestinal 
bleeding, dysphagia or weight loss noted.  The Veteran's 
weight was 202 lbs.  

An esophagogastroduodenoscopy (EGD) study in August 2005 
revealed a deformed pylorus (duodenal ulcer) suggestive of 
peptic ulcer disease, with scattered gastric antral erosions; 
but without any active ulcers.  Additional records dated in 
November 2005 reflected continued complaints of mid-
epigastric pain aching in nature, without any nausea and 
vomiting, or change in weight or appetite, anorexia, or 
bright red blood per rectum (BRBPR), melena or hematochezia.  
An abdominal examination was normal.  A CT scan of the 
abdomen in December 2005 revealed small nodule right middle 
lobe.  His abdominal pain was noted to persist despite 
stopping other medications including Aspirin, Metformin, and 
Simvastitin.

In February 2006, the Veteran weighed 189 lbs.  March 2006 
treatment records show his stomach pain persisted and was 
worsened by food intake, thus limiting intake to only small 
amounts.  He reported a 12 lb weight loss over the past 5 
months.  In April 2006, the Veteran was treated for H. pylori 
(found positive on stool labs, and was also noted to have 
normocytic anemia.  He denied symptoms of constipation, 
diarrhea, and BRBPR.  

Based on the evidence, the Board finds that the Veteran is 
not entitled to a rating higher than 40 percent for the 
appeal period prior to April 2006.  In reaching this 
decision, the Board finds that the overall symptomatology 
from the service-connected duodenal ulcer did not meet nor 
more nearly approximate the criteria for a 60 percent rating.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305.  

In this respect, it does not appear that the Veteran's ulcer 
disease was symptomatic of severe symptoms as contemplated by 
the rating criteria.  The 2004 VA examiner opined that the 
Veteran's pain from the ulcer disease was moderately severe 
and managed with medication.  There also was no evidence of 
periodic vomiting during this period.  The Veteran reported 
one to two vomiting episodes per week at the December 2004 VA 
examination, but this was noted to be a "past history."  In 
addition, although the record reflects an overall weight loss 
of about 14 lbs over this three-year period (from August 2003 
to April 2006), the current 40 percent rating already 
contemplates this weight loss.  There is no opinion or other 
medical evidence in the record to suggest that the weight 
loss was productive of 'definite impairment of his health,' 
as required for a 60 percent rating.  Also, while anemia was 
present, it was not shown to have been caused by peptic ulcer 
and duodenal disease, but rather was related to the July 2004 
knee surgery (during which the Veteran lost a lot of blood 
and required a blood transfusion).  Finally, there is no 
evidence of hematemesis or melena at any time during this 
period.  In sum, the cumulative findings do not support a 60 
percent rating for the period prior to April 2006.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. at 55-57 (1990).
	

Entitlement to a rating higher than 40 percent, for the 
period beginning in April 2006

An April 2006 outpatient treatment record shows the Veteran 
complained of interrupted sleep at night due to the chronic 
pain.  He reported being very stressed and unable to function 
because of the pain and loss of sleep.  He denied nausea, 
vomiting, diarrhea, or blood in his stools.  This treatment 
record reflects a physician comment that the Veteran had been 
on medication since 2005 to relieve his stomach acid with no 
relief.  It was also noted the Veteran's anemia was possibly 
caused by his ulcers and duodenal disease.

Beginning in June 2006, the record reflects the Veteran began 
to experience periodic episodes of vomiting due to the pain.  
A June 2006 clinical notes reflects his complaint of 
abdominal pain, without any weight loss, change in appetite 
or bleeding from upper or lower gastrointestinal tract.  In 
July 2006, a gastrointestinal sonogram revealed gallstones 
were present.  The VA treatment notes, dated between July 
2006 and September 2006, show the Veteran's ulcer continued 
to cause pain and intermittent vomiting.  The notes indicate 
that the gallbladder problems were not thought to be the 
cause of the chronic periumbilical pain.  

The Veteran's symptoms, the vomiting in particular, began to 
show some improvement in October 2006 with use of 
Amytriptiline and Sucralfate.  A January 2007 treatment 
record show the Veteran weighed 196 lbs.  He continued to 
have constant pain; but denied any diarrhea, blood in his 
stools, vomiting, or weight loss.  He also reported that his 
sleep was impaired due to his chronic pain.

The Veteran underwent a VA examination in April 2007.  The 
examiner noted that the claims file was reviewed.  The 
Veteran complained of abdomen pain in the periumbilical 
region that had progressively worsened over the past 3 years.  
He indicated that his symptoms of cramps and nausea 
persisted, but the vomiting had stopped.  The Veteran further 
indicated that he had noticed blood on his tissue on at least 
three occasions.  He denied symptoms of dizziness, syncope, 
or palpations after eating, but did report nausea.  He 
reported daily abdominal pain with frequent diarrhea, at 
least two to three times during the day and also at night.  
There were no precipitating factors for the stomach pain and 
it caused incapacitation when it occurred, prompting a need 
to lie down for several hours until it subsided.  The Veteran 
indicated that he was currently retired, but the pain 
interfered with his activities of daily living.  He was 
currently on medication, Omeprazole and Ranitidine.  He also 
stated that he had lost about 10 lbs since 2005 and currently 
weighed 196 lbs.  

In a summary of the Veteran's recent medical history, the 
examiner noted that an August 2005 antrum biopsy was positive 
for chronic inflammation and mild fibrosis, but was negative 
for metaplasia and H-pylori.  In addition, a gastric emptying 
study showed rapid emptying of the stomach contents.  A 
December 2005 CT of the abdomen was unremarkable.  The 
examiner further noted that a colonoscopy in April 2006 
revealed internal hemorrhoids, but had otherwise been normal.  
The Veteran also tested positive for H-pylori that same 
month.  An abdominal sonogram in July 2006 showed numerous 
gallstones in the gallbladder and prominent common bile duct.  
A Hida Scan showed delayed biliary to bowel transit of 
activity which was more frequently associated with partial 
common bile duct obstruction.  

The current physical examination revealed no signs of anemia 
and no conjunctivae pallor.  Tenderness was present around 
the umbilicus.  There was no rebound, guarding, or masses.  
Bowel sounds were normal.  The examiner's diagnosis was 
peptic ulcer disease.  He also stated that based on the 
evidence, the Veteran's service-connected ulcer disease with 
chronic residuals had increased in severity, particularly the 
abdominal pain, despite use of medications for ulcer disease. 

Following the VA examination, the Veteran underwent a 
laparoscopic cholecsytectomy for chronic cholecystitis and 
abdominal pain in May 2007.  He weighed 192 lbs.  A June 2007 
record revealed continued abdominal pain, without diarrhea, 
blood in stools; nausea and vomiting, weight loss or change 
in appetite.  His weight was 193 lbs.  Beginning in August 
2007, the VA treatment records show that the Veteran's 
occasional vomiting began to reoccur.  A GI series was 
performed and revealed scattered gastric (antral) erosions 
and chronic peptic ulcer disease.

An EGD in December 2007 revealed erosive gastritis; a 
deformed duodenal bulb; and non-iron deficient anemia.  The 
pathology report revealed gastric mucosa with alveolar 
hyperplasia and mild interstitial fibrosis.  Additional 
December 2007 records show continued complaints of abdominal 
pain that was unrelated to meals and occurred mostly at 
night.  The Veteran reported vomiting episodes once a day, 
without associated gastroesophageal reflux disease symptoms; 
treated with Amytriptyline with partial relief.  The Veteran 
also sought emergency medical treatment that same month, for 
his chronic symptoms of severe aching abdominal pain, loose 
stool, vomiting, and nausea.  

In a December 2007 letter, Dr. F., Chief of Endocrinology, 
wrote that the Veteran had constant chronic abdominal pain 
that interfered with his sleep.  He also noted that the 
Veteran had slight relief with medication, but it did not 
ameliorate the pain.  He further stated that the Veteran was 
on several medications and had undergone several procedures, 
including a laparoscopic cholecsytectomy.

In February 2008, the Veteran sought emergency treatment for 
a several-day history of cramps and abdominal discomfort, 
with diarrhea and vomiting.  A physical examination revealed 
normal bowel sounds and tenderness abdominal, epigastric and 
umbilical areas.  His stool was negative for occult blood.  
Outpatient treatment records dated throughout February 2008 
show that the Veteran had difficultly digesting food and as a 
result was eating baby food, but intake was still limited by 
nausea and vomiting.  He continued to complaint of stomach 
pain, loose stools, and impaired sleep due to his stomach 
cramps.  

The Veteran was admitted to the hospital in May 2008, with a 
principal diagnosis of antral erosive gastritis.  He 
complained of severe periumbilical, abdominal and epigastric 
aching pain of one week's duration; and one episode of 
minimal streak of blood.  The pain initially resolved in 
emergency room, but during the two-day course of 
hospitalization, it reoccurred.  His weight was 197 lbs.  
Additional treatment records from May 2008 to September 2008 
show continued complaint of epigastric pain and vomiting, but 
no complaints of melena or hematochezia.  His weight remained 
stable at 197 lbs during this period.

In a July 2008 letter, Dr. F. wrote that the Veteran had been 
followed in endocrinology clinical for several years for 
several conditions, including peptic ulcer disease.  He noted 
that the EGD in September 2003 revealed 2 antral ulcers and 
the Veteran was treated with a proton pump inhibitor.  He was 
endoscoped in 2005, 2007, and 2008 and continued to have the 
ulcers.  The gallbladder was removed in May 2007, but the 
abdominal pain persisted.  The work-up was negative except 
for stomach ulcers.  Dr. F. stated that the Veteran was now 
on multiple medications and has pain associated with nausea 
and occasional vomiting, resulting in weight loss, anemia; 
and productive of definite impairment of health. 

In July 2008, the Veteran submitted a statement in support of 
his claim, in which he indicated that he has severe pain that 
lasts several hours every day, only partially relieved by 
medication.  He also reported impaired sleep due to the pain.  
He further reported frequent episodes of loose bowels and 
stomach cramps.  He also noted that he had been hospitalized 
at least 6 times due to his peptic ulcer disease, most 
recently sometime in June 2008. 

Based on the evidence, it appears that the Veteran's service-
connected duodenal ulcer worsened in severity beginning in 
April 2006.  The record shows that since that time the 
Veteran has been in near-constant pain in the abdominal, 
epigastric, and periumbilical areas, which has not been 
relieved by standard therapy.  This chronic pain has been 
reported to interfere with the Veteran's activities of daily 
living, including his sleep, and occasionally cause 
incapacitation.  The Veteran is competent to testify as to 
the symptoms he experiences from his service-connected ulcer.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board also notes that the disorder has manifested with 
periodic vomiting since June 2006, although it briefly 
subsided in October 2006 and April 2007.  The Veteran also 
has had additional symptoms of frequent nausea, diarrhea and 
loose stools, from which he has been unable to obtain relief.  
The Board also notes that the disorder has caused the Veteran 
to seek emergency care on at least two occasions, in addition 
to being briefly hospitalized at least twice during this 
appeal period.  He also had his gallbladder removed in May 
2007 in an attempt to obtain relief from the chronic pain, 
but the pain persisted.  

The Veteran has also experienced some degree of weight loss 
and anemia due to his ulcer condition.  However, his weight 
is observed to have fluctuated only mildly, from 196 pounds 
in June 2006 to 197 pounds in September 2008; with no more 
than a 4-5 lb weight fluctuation during the interim.  Such 
findings do not readily suggest that the Veteran's weight 
loss has been productive of definite impairment of health.  
Also, while the April 2007 VA examiner determined that the 
Veteran's current anemia was due to the service-connected 
peptic ulcer disease, no opinion was provided on the level of 
severity and impact on the Veteran's overall health.  

However, in a July 2008 statement, Dr. F. opined that the 
Veteran's abdominal, epigastric, and periumbilical pain - 
associated with nausea and occasional vomiting- caused weight 
loss and anemia that was productive of definite impairment of 
health.  Dr. F. is the Chief of Endocrinology at the VA where 
the Veteran is treated, and he is familiar with the Veteran's 
condition and treatment.  Thus, his opinion is considered 
probative.  This is the only opinion that specifically 
addresses the question of whether the service-connected 
symptoms have been "productive of definite impairment of 
health."  

The Board is aware that there is no subjective or objective 
evidence of recurrent hematemesis or melena.  However, in 
light of the cumulative findings, the service-connected 
duodenal ulcer (also diagnosed as peptic ulcer disease) has 
manifested with symptoms that at least more nearly 
approximate the criteria for a severe ulcer.  Therefore, 
resolving all reasonable doubt in the Veteran's favor as to 
the nature and extent of his symptoms and their debilitating 
effects, the overall record effectively demonstrates the 
criteria necessary for a 60 percent rating, and no higher, 
for the period beginning April 2006.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990); 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

The Veteran's disability is primarily manifested by pain that 
is only partially relieved by standard ulcer therapy, 
periodic vomiting, anemia, weight loss productive of 
impairment of health.  These symptoms are contemplated by the 
rating criteria.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).




ORDER

For the period prior to April 2006, an increased rating for a 
duodenal ulcer evaluated as 40 percent disabling, is denied.

For the period beginning April 2006, a 60 percent disability 
rating for a duodenal ulcer, and no higher, is granted.



____________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


